DETAILED ACTION
Claim Objections
Claims 6 and 13 are objected to because of the following informalities:  the end of the claim is grammatically incorrect.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 4-6, 8, 9, 11-13, 15, 16, 18, 19, 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roberts et al (US 6999930).

Roberts teaches:
2, 9, 16. (New) A computer-implemented method comprising: determining, by a computing device, a context of the computing device (location, col. 14, ll. 10-13); receiving, by the computing device, a first input from a user (voice request 500, col. 10, ll. 35-47)); based on the first input from the user and the context of the computing device, selecting, by the computing device, a subset of terms from a group of terms (Voice recognition processing compares the Voice requests with calendar entries, appointments and other data field entries using the extra-grammatical information in a calendar to further constrain a recognition grammar or process. For example, Voice recognition processing may use the most recent 6 months of calendar entries to create grammars, process voice requests or otherwise constrain the Voice recognition process. In addition, location-based information can also be used as additional extra-grammatical information to further constrain and improve voice recognition, for example the voice dialog server 106 applies a set of rules contained within a dialog to determine the options to be presented to user as a user proceeds through a dialog. the users voice requests determine the subsequent steps voice dialog server 106 takes in response to their voice requests., col. 6, ll. 24-29 – also see the subsequent voice interactions , col. 7, l. 55 – col. 8, l. 15); and providing, by the computing device, an output based on the second input from the user and the subset of terms from the group of terms (results of subsequent voice requests as in col. 7, l. 55 – col. 8, l. 15).    

4, 11, 18. (New) The method of claim 2, wherein the subset of terms from the group of terms are a grammar for use by a speech recognizer (col. 7, ll. 35 – 54).  

5, 12, 19. (New) The method of claim 2, wherein: receiving the second input from the user comprises: receiving a selection of a term of the subset of terms (different selections presented and updates made to grammar as VUI is used by user, col. 7, ll. 35 – 54), and providing the output based on the second input from the user and the subset of terms from the group of terms comprises: providing the output based on the selection of the term of the subset of terms (different selections presented and updates made to grammar as VUI is used by user, col. 7, ll. 35 – 54).  

6, 13. (New) The method of claim 2, wherein receiving the first input from a user comprises receiving the first input that indicates the user is going to provide the second input that is utterance (col. 5, ll. 54-57).  
8, 15, 21. (New) The method of claim 2, comprising: receiving the second input from the user by receiving audio data of an utterance spoken by the user (col. 5, ll. 54-57); generating, by the computing device, a transcription of the utterance by performing automated .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7, 10, 14, 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al (US 6999930) in view of ???.

Roberts teaches:
3, 10, 17. (New) The method of claim 2, wherein: determining the context of the computing device comprises: determining a location of the computing device (location, col. 14, ll. 10-13). 
Adams Jr teaches the subset of terms from the group of terms includes names of locations in a vicinity of the computing device ([0021]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Roberts speech recognition system with Adams Jr’s user interface to output multiple relevant options to a user request.


Roberts teaches:
7, 14, 20. (New) The method of claim 2, wherein providing the output based on the second input from the user and the subset of terms from the group of terms comprises:Adams Jr providing a map that includes visual indicator of a geographic location associated with the second input and the subset of terms ([0019]). It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Roberts speech recognition system with Adams Jr’s user interface to output multiple relevant options to a user request.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew H Baker whose telephone number is (571)270-1856.  The examiner can normally be reached on Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW H BAKER/Primary Examiner, Art Unit 2659